

EXHIBIT 10.3



 
SECOND AMENDMENT
   
TO THE
   
AK STEEL HOLDING CORPORATION
   
EXECUTIVE OFFICER SEVERANCE AGREEMENT
       





WHEREAS, the parties to this Second Amendment entered into and executed an
Executive Officer Severance Agreement (the “Agreement”) dated July 26, 2004; and


WHEREAS, the parties desire to eliminate any question that the Agreement
satisfies the requirements under Internal Revenue Service Revenue Ruling 2008-13
with respect to the deductibility of performance-based compensation under
Section 162(m) of the Internal Revenue Code; and


WHEREAS, if the Agreement does not satisfy the requirements under Revenue Ruling
2008-13 with respect to deductibility, it could result in substantial adverse
tax consequences;


NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Second Amendment agree that Section E(2)(b) of
the Agreement is hereby amended to read as follows:


“b.           Lump Sum and MIP Payments. You will receive a lump-sum payment
which shall be separate from, but equal in amount to, your assigned target [for
CEO, substitute: “equal in amount to one and one half times, your assigned
target”] under the AK Steel Corporation Annual Management Incentive Plan (“MIP”)
for the calendar year during which your Date of Termination occurs.  Payment of
this lump sum amount will be made within ten days after the effective date of
your Release of Claims. You also will receive on a prorated basis the MIP
incentive award, if any, to which you otherwise would be entitled for the
calendar year during which your Date of Termination occurs.  The amount of such
prorated MIP incentive award shall be determined in accordance with Section 6,
above, and adjusted to reflect the percentage of your actual period of
participation in the MIP prior to termination during such calendar
year.  Payment of any such prorated MIP incentive award will be made within ten
days after the later of: (i) the date that any awards under the MIP with respect
to such calendar year are paid to participants under the MIP, or (ii) the
effective date of your Release of Claims.”
 
IN WITNESS WHEREOF, the parties accept and agree to the foregoing terms, and
have executed this Agreement in duplicate on the dates set forth below their
respective signatures.

 
 

--------------------------------------------------------------------------------

 






 
AK STEEL  HOLDING CORPORATION
       
By:
     
James L. Wainscott, Chairman, President
   
& Chief Executive Officer
       
Date:
               
AK STEEL CORPORATION
       
By:
     
James L. Wainscott , Chairman, President
   
& Chief Executive Officer
       
Date:
                             
Signature of Executive Officer
               
Name (Please print)
       
Date:
       




- 2 -